Citation Nr: 1515146	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Navy from July 1964 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a Decision Review Officer (DRO) hearing in December 2012.  However, in a December 2012 statement, the Veteran withdrew the request for a DRO hearing.  Accordingly, the Board finds that the DRO hearing request is withdrawn. See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to his active service.  

2.  The Veteran did not have a manifestation of a disease, injury, or residuals of an injury of his right or left shoulders during his active service, and arthritis of the right or left shoulders did not manifest to a compensable degree within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in September 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  With regard to the Veteran's claim of service connection for PTSD, the Board grants the benefit sought in the instant decision.  Therefore any failure to meet the duties to notify and assist with regard to PTSD is harmless error and need not be discussed further.  

VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for right and left shoulder disabilities.  Nevertheless, the Board concludes that VA has no duty to provide examinations for these claimed disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no persuasive competent evidence indicating that the Veterans claimed left and right shoulder disabilities may be associated with service aside from the Veteran's assertion, which alone does not, under current case law, suffice to render a VA examination or opinion necessary. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis and malignant tumors, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

PTSD

According to a December 2012 correspondence, the Veteran claims that his PTSD was caused by a typhoon that hit his ship, the USS Wainwright, while at sea.  Specifically, the Veteran alleged that on "about November 1970," his ship was in the Pacific Ocean near the Mariana Islands, which are East of Vietnam and Southeast from Japan.  He argued the USS Wainwright was hit there by Typhoon Patsy.   

VA afforded the Veteran an examination for his claim of PTSD in August 2011.  The Veteran reported his stressor as being on the USS Wainwright during a typhoon.  The Veteran reported that he felt like he was going to die during the typhoon.  Symptoms were avoidance of water, sporadic and nonrestorative sleep, intrusive thoughts, difficulty trusting others, and a history of anger.  The Veteran reported that he felt nervous, anxious, and somewhat depressed most of the time.  The examiner, after a mental examination, diagnosed the Veteran with PTSD.  The examiner confirmed that the Veteran's PTSD was not due to a fear of hostile military or terrorist activity.  Instead, he explained that the Veteran's PTSD was due to a "natural disaster that occurred while he was aboard a ship."  

Based on the August 2011 examination and report, the Board concludes that the first element of service connection is met.  VA treatment notes also document diagnoses of PTSD.  The Veteran clearly meets the first element because he has PTSD.  Hence, the primary obstacle to the Veteran's claim is linking his present diagnosis of PTSD to a verified in-service stressor.

In December 2012, the RO submitted a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's reported stressor.  In January 2013, the JSRRC responded that the Veteran's ship conducted an August to December 1970 deployment in the Western Pacific.  Specifically, the Veteran's ship conducted anti-submarine warfare operations off the coasts of Japan and Vietnam between September and November 1970.  The JSRRC did not confirm that the Veteran's ship was in a typhoon because the ship's command and deck logs did not reflect such information.  The JSRRC cited the 1970 Annual Typhoon Report submitted by the Joint Typhoon Warning Center (JTWC), in Guam and the Mariana Islands.  The JSRRC explained that "the report reveals that there were five typhoons during the period September 7 - October 25, 1970, however, the report does not list affected US Navy vessels in the area."  

While the JSRRC was correct in noting that only five typhoons were recorded by the JTWC report between September and October 1970, it incorrectly focused on the wrong time period.  The Veteran alleged that his ship was caught in a typhoon on "about November 22, 1970."  In the 1970 Annual Typhoon Report, on the same page cited by the JSRRC in its response to the RO request, the JTWC listed Typhoon Patsy, a Super Typhoon that affected Guam and the Mariana Islands between November 14 and November 22, 1970.1  Significantly, the same report describes the typhoon's trajectory and timeline, indicating that the typhoon hit precisely where the JSRRC confirmed the USS Wainwright was located at that time.  This is highly corroborative of the Veteran's credible statements that he was in a typhoon called Patsy while stationed on the USS Wainwright off the coasts Japan and Vietnam near the Mariana Islands. 

Consequently, the Board finds that the evidence indicates that the Veteran's ship was exposed to a super typhoon called Typhoon Patsy in November 1970.  The Veteran's statements are consistent with the information of record, as well as with outside sources, and consistent with the circumstances of his service, lending his statements increased credibility.  38 U.S.C.A. § 1154(a).  The Board finds that the Veteran's statements regarding his service on the USS Wainwright and its exposure to a typhoon to be credible.  

Therefore, based on his credible assertion of being in Typhoon Patsy during service, as well as the corroborating evidence of the USS Wainwright being in Typhoon Patsy, the Board finds that credible evidence supports the Veteran's assertion that an in-service stressor occurred.  

Since the August 2011 VA examiner opined that the Veteran's PTSD was related to a natural disaster that occurred while he was aboard a ship, the nexus element has been met.  As all elements of service connection are met, service connection must be granted.  

Right and Left Shoulders

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for a right or left shoulder disability is not warranted, and the appeals as to these issues must be denied.  

Of record is medical evidence that provides some indication that the Veteran suffers from a current right or left shoulder disability.  VA treatment records from September 2010 document shoulder arthralgia, or shoulder pain.  In a pain assessment taken in August 2010, the Veteran reported pain that is distributed over multiple joints.  Subsequent VA treatment notes, starting September 2011, document the Veteran having a current problem of right shoulder pain that radiates down the right arm.  A documented MRI shows only degenerative joint disease.  All subsequent references to shoulder pain mimic the September 2011 report.  There are no other treatment notes of record that document a condition in either the right or left shoulder.  

However, even if the present disability element is met, the Board notes that there is no evidence of a left or right shoulder injury or disease in service or within one year of separation from service.  The Veteran's August 2014 brief notes that the Veteran sustained a traumatic injury in December 1971, when he fell off a ladder.  The brief argues that since the Veteran suffered a traumatic injury to the "whole [right] side of his body, his back and ribs," he had an in-service injury that satisfies the first element for his right and left shoulder claims.  

The Board does not find this argument to be probative.  The accident in question occurred in November 1971 when he slipped and fell off a ladder.  Three weeks later, the damage was assessed as severe trauma to the Veteran's lumbar and sacral spine, as well as to the right thoracic region.  The Board notes that the service treatment records that document this injury mention no effects on the Veteran's right or left shoulder.  

Also, the Veteran underwent multiple medical examinations while on active duty.  Reports of Medical Examinations from July 1964, August 1964, May 1965, June 1967, and June 1973, all document normal orthopedic symptoms.  Specifically, none document any abnormalities in the Veteran's upper extremities.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran had an in-service disease or injury of the right or left shoulders.  Accordingly, the Board finds that the in-service element for service connection is not met. 

Additionally, there is no evidence of record that suggests there is a nexus between any current shoulder disability and service.  Indeed, Reports of Medical Examination from April 1980 and September 1982 document normal evaluations of the Veteran's upper extremities.  The Veteran was discharged from active duty in 1973.  There is no indication of association between the Veteran's current complaints of right or left shoulder conditions and service.  Consequently, the Veteran's claim must be denied on a direct theory of entitlement to service connection, as the competent and probative evidence of record fails to establish that a right or left shoulder disability is related to service.  

Also, there is no evidence of record that indicates the Veteran had a right or left shoulder disability, to include arthritis, that manifested within one year of separation from active service.  The Veteran has not asserted that a right or left shoulder disability manifested within a year after separation.  The Veteran's claims must be denied on a presumed theory of entitlement to service connection.  38 C.F.R. §§ 3.307, 3.309 (2014).

The preponderance of the evidence is against the claim of entitlement to service connection for left and right shoulder disabilities, and the Veteran's appeals as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  

Service connection for left shoulder is denied.

Service connection for right shoulder is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


